UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period endedMarch 31, 2009 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 333-140257 PHOENIX INTERNATIONAL VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 20-8018146 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 61B Industrial PKWY
